McCulloch, -C. J., (dissenting). The order of allowance -of the -sum of $1,200 to appellant made by the 'county court on August 30, 1912, was a final judgment which passed beyond the control of the count with the expiration of the term. No appeal was taken from that judgment ¡and the court had no power to set it aside ¡at a later term. The fact that the •claim was an unjust one and founded on no legal liability of ¡the ¡county afforded no ground for setting the judgment aside ¡after the expiration of the term unless fraud wias perpetrated in its'procurement. Fraud which vitiates a judgment must be in procurement Qf a judgment, and not merely in the original cause of action. Scott v. Penn, 68 Ark. 492; James v. Gibson, 73 Ark. 440; Boynton v. Ashabranner, 75 Ark. 415; Parker v. Bowman, 83 Ark. 508; Davis v. Rhea, 90 Ark. 261. Appellant did not consent'to the order setting aside the judgment, nor-can it be justly said that he acquiesced therein. He was never put in ¡a position to complain of an adverse judgment of the ¡court until October 30, 1912, when the judgments of' allowance in Ms favor were set aside, and then he promptly appealed to the circuit court. I fail to perceive, therefore, how it can be said that he consented to the setting ¡aside of Ms judgment, and I dissent from that part of the.decision.